         Case 3:19-cr-00541-FAB Document 135 Filed 10/14/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,

               v.                                          CRIMINAL NO: 19-541(FAB)

  [1] AHSHA NATEEF TRIBBLE
  [2] DONALD KEITH ELLISON,

  Defendant.

                    RESPONSE TO DEFENDANTS’ STATUS REPORT

TO THE HONORABLE COURT:

       COMES NOW the United States of America by and through the undersigned attorney and

before this Honorable Court very respectfully states and prays as follows:

       On September 30, 2020, Defendants Ahsha Nateef Tribble (Tribble) and Donald Keith

Ellison (Ellison) filed the Defendants’ Status Report, after providing the undersigned with a draft

copy to review. See Docket No. 133. On that same date, the United States was ordered to respond

to the motion by October 14, 2020. See Docket No. 134.

       The United States respectfully informs the Court that discovery has been provided to the

defense (including early-Jencks material), trial has been scheduled for January 19, 2020, and that

approximately three weeks will be needed for the United States to present its case-in-chief. The

undersigned has been in communication with defense counsel to discuss discovery and scheduling

concerns. No discovery issues or other motions are currently pending before the Court.
         Case 3:19-cr-00541-FAB Document 135 Filed 10/14/20 Page 2 of 2




       With respect to the defendants’ request for a status conference and “guidance from the

Court about the status of the existing trial date,” the United States agrees that a video tele-

conference (VTC) status conference in this case would be helpful. Given the uncertainty of the

COVID pandemic and court-related restrictions, it would be beneficial to determine by late

October whether the trial will proceed as planned. If a reasonable continuance is requested by the

defense or imposed by the Court, the United States would have no objection. Such a continuance

would permit the United States to avoid expending resources preparing for a trial that may be

continued at a later date. That seems possible given the Court’s closure through November 9, 2020

and the continued likelihood of COVID restrictions for at least several more months.

       WHEREFORE, the United States respectfully requests that this Honorable Court note the

United States’ response to Defendants’ Status Report.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 14th day of October, 2020.

       CERTIFICATE OF SERVICE

       I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send notification of such filing to all CM/ECF participants.

                                               W. STEPHEN MULDROW
                                               United States Attorney

                                               s/Seth A. Erbe
                                               SETH A. ERBE
                                               Assistant United States Attorney
                                               USDC-PR No. 220807

                                               United States Attorney’s Office
                                               Torre Chardón, Suite 1201
                                               350 Carlos Chardón Ave.
                                               San Juan, PR 00918
                                               seth.a.erbe@usdoj.gov
                                               Tel. (787) 766-5656
